               Case 4:18-cv-00094-DN Document 48 Filed 10/31/19 Page 1 of 1




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    THE HORACE MANN COMPANIES,
                                                                       ORDER OF DISMISSAL
            Plaintiff,                                                  WITH PREJUDICE

    v.
                                                                   Case No. 4:18-cv-00094-DN-PK
    MARIE MADSEN; KAWASAKI MOTORS
    CORP., U.S.A.; and KAWASAKI HEAVY
    INDUSTRIES, LTD.,                                                District Judge David Nuffer
                                                                     Magistrate Judge Paul Kohler
            Defendants.


           Based on the parties’ Stipulation and Motion for Dismissal (“Motion”), 1 and good cause

appearing therefor,

           IT IS HEREBY ORDERED that the parties’ Motion 2 is GRANTED. Plaintiff’s claims

and causes of action, demands, rights, damages and expenses filed against Defendants Marie

Madsen, Kawasaki Motors Corp., U.S.A., and Kawasaki Heavy Industries, Ltd., alleged and set

forth in Plaintiff’s complaint, 3 are DISMISSED with prejudice. Each party shall bear its own

attorneys’ fees and costs.

           The Clerk is directed to close the case.

           Signed this 31st day of October, 2019.

                                                      BY THE COURT:


                                                      ___________________________
                                                      David Nuffer
                                                      United States District Judge

1
    Docket no. 47, filed Oct. 31, 2019.
2
    Id.
3
    Amended Complaint for Declaratory Relief, docket no. 25, filed May 1, 2019.
